Title: To Benjamin Franklin from John Alleyne, 13 August 1768
From: Alleyne, John
To: Franklin, Benjamin


My very worthy Friend
Hackney, Friday Noon, [August 13, 1768]
Thanks I would Return, if any Thanks were equal to that Obliging Favor which came last Night to my Hand,  with what impatience did I read, with what Raptures did I see that you so entirely approv’d my Marriage, with what Gratitude did my Heart Glow when I Read those words of Advice with which Your Letter Clos’d, Words will not express my Ideas, I will not therefore Attempt to Describe them or to Thank you, but this much I will venture to assure you, that I look on this Letter as the Highest Honor of my Life; You have already beheld Me in the Capacity of a Son, a Nephew, or a Friend, I have vanity enough to Think that you have Seen Nothing very much amiss in my Conduct Touching those Relations, for had you perceiv’d the undutiful Son the ingrateful Nephew, or the Indifferent Friend, you would hardly ever have taken Me by the Hand with that Cordiality, have assisted me in my Studies with those Instructions, or spoken of Me in the Terms you always have, which has given Me the utmost Happiness, caused Me to advance (if I have at all) in Letters, and render’d me somewhat Respectable among my Acquaintance, Be Pleas’d therefore now Sir to view Me in another State, and if your nice and circumspective Eye shall find out Defects in my Behaviour here, Remind Me, that you have told Me to behave with Respect to my Wife, under which I include every Duty which a Husband owes a Wife.
You must Suppose that I read over Your Letter to my Wife, I did Sir I mentiond some particulars to my Father in Law, they were all equally delighted, with Me, and Mr. Rosewell has beg’d that his very Respectful Compliments may be made acceptable to you and further that you will honour his Roof one Day with your Person. I shall not wait in Expectation of seeing you here, but Shall presume so far, as to Bring my Nancy to your House in Craven Street, to pay her Obedience to one of whom She has heard so much and whom She so earnestly wishes to See. She begs her Grateful Compliments may be Return’d to you, and that I will assure you that She is with Me under a Just Sense of the value of your Friendship. Heartily yours, with what Pleasure can I subscribe myself Your Affectionate Friend
John Alleyne
